04/10/2020



                                                                                   Case Number: DA 19-0678



         IN THE SUPREME COURT OF THE STATE OF MONTANA
                  Supreme Court Cause No. DA 19-0678


SUNSET IRRIGATION DISTRICTK CAROLYN R.
MACK AND CHRISS A. MACK,

           Claimants and Appellees,


UNITED STATES OF AMERICA (FISH AND WILDLIFE
SERVICE); GLENDA F. ANDERSON; JIMMY A. ANDERSON;
JOHN ANDERSON; ROWDY ANDERSON,

             Objectors and Appellants.


                                      ORDER


      UPON MOTION of the Objectors, with no objection from the Claimants,
and with good cause appearing;
      IT IS HEREBY ORDERED that the deadline for the filing of Objector’s
Brief is extended, with the new deadline for filing being July 15, 2020.




                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                              April 10 2020